—Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered October 7, 1996, convicting him of attempted rape in the first degree, sexual abuse in the first *441degree (five counts), and attempted sodomy in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the evidence was legally insufficient to establish his guilt of attempted rape in the first degree (see, Penal Law §§ 110.00, 130.35 [2]), sexual abuse in the first degree (see, Penal Law § 130.65 [1]) and attempted sodomy in the first degree (see, Penal Law §§ 110.00, 130.50 [1]; see, CPL 470.05 [2]; People v Rodriguez, 200 AD2d 775; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Roe, 235 AD2d 950; People v Quinones, 256 AD2d 634; People v McKenzie, 180 AD2d 827). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Bracken, J. P., Joy, Goldstein and Florio, JJ., concur.